DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/10/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-17 are pending.

Claim Objections
The objection of claim(s) 13 is/are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably Claim 17 recites “the at least one thread in the neck is only at the engagement portion”, there is no support for “only”. The specification merely states “the increase in width of the at least one thread in the neck at the engagement portion”, but not that it is only at the engagement portion, thus there is no support for the use of “only”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the engagement portion arranged such that audible feedback and tactile feedback are produced when the lid is moved into the fully engaged position” this is unclear. What structure is producing the audible and tactile feedback? Is it the interaction between the lid and the neck? The bump and the recess? The threads on the lid and the threads on the neck? All of the above, as anything interaction between two surfaces will inherently provide some audible and tactile feedback.
Applicant argues that the claim “clearly sets out the engagement portion of the structure of the container with the lid, detailed in the claim, must be produce the audible and tactile feedback”, examiner disagrees. The claim recites “the engagement portion arranged such the 
Claim 5 recites “a muffled click”, this is unclear. How is the click muffled? Is the sound blocked in some way? For the purposed of examination the examiner will treat any audible click as meeting the limitation.   
Claim 6 recites “a precise click”, this is unclear. How is the click precise? Additionally, in the specification states parameters for a precise click and a muffled click that are both between 20-120dB, 0.0001-0.0036 W/m2 and a duration of 0.01 seconds or more.  The intensity range of a precise click being a little larger from 0.00005-0.036 W/m2, does this mean a precise click needs to fall within 0.00005-0.0001 W/m2 in order to be precise? Otherwise what is the difference between a precise and muffled click? For the purposed of examination the examiner will treat any audible click as meeting the limitation.
Applicant argues that muffled click and precise click are clear in light of the description, as stated above the decibel ranges are the same, the duration are the same and the intensity are largely overlapping. The clicks are made from the same structures, thus how is one a muffled click and one a precise click? What structure is available to muffle the click that is not there for the precise click? Thus it is still unclear what the difference between the two types of clicks are. 
Claim 12 recites “formed to produce specific audible and tactile feedback”, this is unclear. How is the audible and tactile feedback specific? The claim does not recite any limitation to either the audible or tactile feedback, so it is unclear what is required to create “specific” feedback.
Claims not specially mentioned in the rejection are included in this rejection due to their dependency. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 does not further limit the method of claim 12, as it does not recite any positive manipulative step in order to further limit the method which is the subject matter of claim 12 from which claim 13 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant argues that amendments to claim 13 further limit the method of claim 12. Examiner disagrees, the amendment to claim 13 may further limit the structure but does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brownbill GB 2203729 A in view of Tilton US 2008/011085 A1, herein after referred to as Brownbill and Tilton respectively.
Regarding claim 1 Brownbill discloses a container (Fig. 1) with a lid (50 closure, Fig. 3) comprising: 
a container neck (10 neck, Fig. 1) surrounding an opening; 
at least one thread (16 lugs, Fig. 1) on the neck (10); 
at least one thread (56 lugs, Fig. 3) on the lid (50) for engaging the at least one thread (16) on the neck (10); 
a bump (60) at the lower part of the lid (50); 
an end stop (32 axially directed surface, Figs. 1 and 2) on a lower end of the neck (10) which stops further engagement between the at least one thread (16) on the neck (10) and the at least one thread (56) on the lid (50, Page 7, lines 1-5); 
and an engagement portion (15 shoulder, Fig. 1) of the neck (10) corresponding to an area where the bump (60) of the lid will engage the neck (10) when the lid (50) is in a fully engaged position, the engagement portion comprising a recess (28 slot, Fig. 1) adjacent to the 
wherein the engagement portion further comprises: an increase in width of the at least one thread (16) in the neck at the engagement portion (width of 16 is greater near 15 than at the area of 16 near to 20, Fig. 1) and wherein the recess (28) and the bump (60) each comprise a rounded upper portion (upper portion of the bump 60 fits into the recess 28, which has a rounded corners as shown in Figs. 2 and 4 which is a modified Fig. 2 and 3 shown by the arrows, and the lugs are inclines at the same angles and thus have matching rounded shapes).
Brownbill is silent about audible feedback, although two surfaces interacting together will produce both audible and tactile feedback.
Tilton teaches a container (14) with a neck (28) with threads (16 and 18) on the neck and the lid with a bump (22 lug member) arranged in the engagement portion such that audible feedback is produced when the lid is moved into the fully engaged position (paragraph [0029], lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the threads and bump of Tilton that produce an audible feedback as doing so is well known in the art and would yield predictable results. Additionally, audible feedback would provide the user with assurance that the lid is fully engaged with the neck of the container so it is fully closed and would prevent loss of lid or spillage from within the container (paragraph [0008], lines 5-7).

    PNG
    media_image1.png
    489
    676
    media_image1.png
    Greyscale

Regarding claim 2 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the recess (28) extends vertically into the increase in width of the at least one thread (16) in the neck at the engagement portion (Figs. 1 and 2).
Regarding claim 3 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the ramp (42) comprises an increase in the outer diameter of the neck leading up to the recess (28), and the engagement portion further comprises an additional ramp (40) which leads from the recess (28) up to the increase in thickness of the neck from the ramp (42) for facilitating the exit of the bump (60) from the recess (28).
Regarding claim 4 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible and/or tactile feedback is produced from one or more of: the engagement of the bump (60) into the recess (28), the stopping of the bump (60) by the end 
Regarding claim 5 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein audible feedback produced comprises a click when the lid is disengaging from the container (the threads and bump are shaped the same on both sides, so it will make a click when twisted in either direction over the ramps).
Regarding claim 6 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible feedback produced when the lid is moved into a fully engaged position comprises a click (paragraph [0005] lines, 18-20).
Regarding claim 7 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible feedback has frequency intensity in the range of 0.00005 to 0.0036 watt per square meter (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the audible feedback frequency intensity is inherently in the recited range).
Regarding claim 8 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein an increase in thickness of the at least one thread (16) in the neck (10) at the engagement portion (Fig. 1 the thread increases in thickness close to 15) and/or the ramp increases torque required to bring the lid to a fully engaged position.
Regarding claim 9 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein a sound pressure level of the audible feedback is in the range of 20 to 120 dB (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the sound pressure level of audible feedback is inherently in the recited range).
Regarding claim 10 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the audible feedback has a duration of 0.01 seconds or more (MPEP 
Regarding claim 11 Brownbill as modified discloses the container with lid of claim 1 and further discloses a plurality of bumps and a plurality of recesses of the neck for engagement by the plurality of bumps (page 2 line 29- page 3 line 11 and Fig. 1).
Regarding claim 12 Brownbill discloses a method of forming a lid and a container neck to produce audible and tactile feedback on engagement and disengagement, the method comprising: 
producing a lid (50) with at least one thread (56) and a bump (60) at a lower end; and producing a neck (10) with at least one thread (16) for engaging the at least one thread (58) on the lid (50), and an engagement portion (15) with a recess (28) for receiving the bump (60), an end stop (32) delineating the recess (28) and an increase in the at least one thread of the neck (16 increases at the portion near 15) and/or the outer diameter of the neck at the engagement portion, wherein the engagement portion (15) and bump (60) are formed to produce feedback when the lid (50) is engaged (page 7, lines 1-17 tactile feedback from resistance against overturning), or disengaged from the neck, and wherein each of the recess (28) and the bump (60) comprises an upper rounded portion (upper portion of the bump 60 fits into the recess 28, which has a rounded corners as shown in Fig. 2 and the lugs are inclines at the same angles and thus have matching rounded shape, Fig. 4).
Brownbill is silent about audible feedback, although two surfaces interacting together will produce both audible and tactile feedback.
Tilton teaches a container (14) with a neck (28) with threads (16 and 18) on the neck and the lid with a bump (22 lug member) arranged in the engagement portion such that audible feedback is produced when the lid is moved into the fully engaged position (paragraph [0029], lines 24-28).

Regarding claim 13 Brownbill as modified discloses the method of claim 12 and further discloses wherein engagement portion is configured such that the sound pressure level of the audible feedback is in the range of 20 to 120 dB (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the sound pressure level of audible feedback is inherently in the recited range).
Regarding claim 14 Brownbill as modified discloses the container with lid of claim 10 and further discloses wherein the audible feedback has a duration of maximally 0.025 seconds (MPEP §2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, thus the audible feedback duration is inherently maximally 0.025 seconds).
Regarding claim 16 Brownbill as modified discloses the container with lid of claim 1 and further discloses wherein the at least one thread (16) on the neck extends from an upper portion of the neck to the engagement portion (15) of the neck (Fig. 1, the thread does not extend from the top of the neck but it extends from an upper portion of the neck down to the engagement portion).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant argues that Brownbill does not disclose “wherein the recess and the bump portion, and as shown an upper portion is rounded. The claim does not claim that the entire upper portion is rounded, thus Brownbill meets the limitation as they are claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735